       Case 1:21-cv-00572-KWR-SCY Document 4 Filed 08/20/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

AUDEN VALDEZ,

       Plaintiff,

v.                                                                 No. 1:21-cv-00572-KWR-SCY

NEW MEXICO DEPARTMENT OF CORRECTIONS,

       Defendant.


                                     ORDER OF DISMISSAL

       THIS MATTER is before the Court on Plaintiff’s failure to prosecute his civil rights

action. Plaintiff is incarcerated and proceeding pro se. On June 22, 2021, he filed a Complaint

challenging his conditions of confinement at the Central New Mexico Correctional Facility. See

Doc. 1. Plaintiff submitted a motion to proceed in forma pauperis along with the Complaint. See

Doc. 2. Such relief is only available where an inmate’s “statement of … assets [demonstrates] that

[he] is unable to pay [the $402 civil filing fee] or give security therefor.” 28 U.S.C. § 1915(a)(1).

Plaintiff’s financial statement reflects he has $1,343.80 in his inmate spending account. See Doc.

2 at 3. Accordingly, the Court denied the in forma pauperis motion and directed Plaintiff to pay

the filing fee within thirty days, i.e., by August 18, 2021.

       Plaintiff failed to pay the filling fee or otherwise respond to the Order. Accordingly, the

Court will dismiss the Complaint without prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to

prosecute and comply with orders. See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003)

(Rule 41 permits sua sponte dismissal for failure to prosecute and comply with orders.)

       IT IS ORDERED that Plaintiff’s Prisoner Civil Rights Complaint (Doc. 1) is DISMISSED

WITHOUT PREJUDICE for failure to prosecute; and the Court will enter a separate judgment
       Case 1:21-cv-00572-KWR-SCY Document 4 Filed 08/20/21 Page 2 of 2



closing the civil case.

        IT IS SO ORDERED.




                                          _________________________________
                                          KEA W. RIGGS
                                          UNITED STATES DISTRICT JUDGE




                                      2
